           Case 3:17-cv-00558-SRU Document 472 Filed 07/16/20 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

     ___________________________________
                                                                      No. 3:17-cv-558 (SRU)
     IN RE TEVA SECURITIES LITIGATION
     ___________________________________


                          CONFERENCE MEMORANDUM AND ORDER

          On July 16, I held a telephonic status conference on the record with Joseph A. Fonti,

Evan A. Kubota, and J. Christopher Rooney, attorneys for the lead plaintiff, Ontario Teachers’

Pension Plan Board, and the named plaintiff, Anchorage Police & Fire Retirement System; and

Jason D. Frank, Emily E. Renshaw, Elizabeth G. Hays, and Jill M. O’Toole, attorneys for the

defendants, Teva Pharmaceutical Industries, Ltd.; Erez Vigodman; Eyal Desheh; Sigurdur

Olafsson; Deborah Griffin; Kåre Schultz; Michael McClellan; Yitzhak Peterburg; and Teva

Pharmaceutical Finance Netherlands III B.V. 1 The above-noted defense counsel represent the

Defendants in all the Teva-related actions 2 except that, in one, 3 Jill O’Toole alone represents the

Defendants. Numerous plaintiffs’ counsel in other Teva-related actions—that I have

consolidated into this case—were also present. Those counsel were:

                          Case                                                   Counsel

                                                           Jonathan D. Uslaner
    OZ ELS Master Fund, Ltd., et al. v. Teva
    Pharm. Indus., Ltd., et al., No. 3:17-cv-1314

                                                           Joshua A. Materese
    Nordea Investment Mgmt. AB v. Teva Pharm.
    Indus., Ltd., et al., No. 3:18-cv-1681


1
  Ms. O’Toole is not counsel for Kåre Schultz.
2
  See Consolidation Order, Doc. No. 341, at 1–2 nn. 2–3; 35; see also Boeing Co. Emp. Ret. Plans Master Trust v.
Teva Pharm. Indus., Ltd., et al., No. 20-cv-588 (transferred to me on May 4, 2020); Fir Tree Value Master Fund, et
al. v. Teva Pharm. Indus., Ltd., et al., No. 20-cv-683 (transferred to me on May 19, 2020).
3
  See OZ ELS Master Fund, Ltd., et al. v. Teva Pharm. Indus., Ltd., et al., No. 3:17-cv-1314.
        Case 3:17-cv-00558-SRU Document 472 Filed 07/16/20 Page 2 of 4



Revenue, et al. v. Teva Pharm. Indus., Ltd., et
al., No. 3:18-cv-1721

                                                      Jonathan Park
Pacific Funds Series Trust, et al. v. Teva
Pharm. Indus., Ltd., et al., No. 3:18-cv-1956

Schwab Capital Trust, et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-192

Stichting PGGM Depositary, et al. v. Teva
Pharm. Indus., Ltd., et al., No. 3:19-cv-1173

Internationale Kapitalanlagegesellschaft mbH
v. Teva Pharm. Indus., Ltd., et al., No. 3:20-
cv-83

                                                      Carol V. Gilden
Public School Teachers Pension and Ret. Sys.
of Chicago v. Teva Pharm. Indus., Ltd., No.           Jeffrey P. Nichols
3:19-cv-175

Oregon v. Teva Pharm. Indus., Ltd., et al., No.
3:19-cv-657

                                                      Luke Orion Brooks
Phoenix Ins. Co., Ltd., et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-449                 Christopher Chad Johnson

Harel Pension and Provident Ltd., et al. v.           Angel P. Lau
Teva Pharm. Indus., Ltd., et al., No. 3:19-cv-
656                                                   William H. Narwold

                                                      Michael J. Wernke
Mivtachim The Workers Social Ins. Fund Ltd.,
et al. v. Teva Pharm. Indus., Ltd., et al., No.
3:19-cv-513

Clal Ins. Co., Ltd., et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-543

Migdal Ins. Co., Ltd., et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-655

Migdal Mutual Funds, Ltd. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-923

                                                  2
           Case 3:17-cv-00558-SRU Document 472 Filed 07/16/20 Page 3 of 4




    Psagot Mutual Funds, Ltd., et al. v. Teva
    Pharm. Indus., Ltd., et al., No. 3:19-cv-1167

                                                            Jennifer Randolph
    Highfields Capital I LP, et al. v. Teva Pharm.
    Indus., Ltd., et al., No. 3:19-cv-603

                                                            Serena P. Hallowell
    Boeing Co. Emp. Ret. Plans Master Trust v.
    Teva Pharm. Indus., Ltd., et al., No. 20-cv-            Jeffrey P. Nichols
    588
                                                            Thomas Watson
    Fir Tree Value Master Fund, et al. v. Teva
    Pharm. Indus., Ltd., et al., No. 20-cv-683


          I scheduled this call during our last telephonic status conference on June 23, 2020. See

Min. Entry, Doc. No. 423. The purpose of this call was to address ongoing discovery disputes,

as articulated by the parties in their motions to compel, see doc. nos. 411 and 412, and in

subsequent filings, see Defs.’ Notice, Doc. No. 442; Pls.’ Letter, Doc. No. 443, Defs.’ Letter,

Doc. No. 453; Defs.’ Notice, Doc. No. 457; Pls.’ Letter, Doc. No. 459.

          First, the parties agreed that the Defendants’ motion to compel, doc. no. 412, had been

resolved and could be denied as moot without prejudice to renewal should a class not be certified

in this action. Next, I ordered that the Defendants must produce profit reports as kept in the

ordinary course of business. I also ordered that the Defendants’ production must cover the time

period through the end of February 2018. I told the parties that, if they agreed on a different cut-

off date, they could let me know, and I would be likely to approve it. Finally, I ordered that the

Defendants must produce, even if in redacted form, the “dynamic personal document” that is

apparently in Ms. Maureen Cavanaugh’s possession and control. 4


4
  The Defendants need not produce that document only if they submit an affidavit indicating that the “dynamic
personal document” is exactly identical to other discovery already provided.

                                                        3
         Case 3:17-cv-00558-SRU Document 472 Filed 07/16/20 Page 4 of 4



       We scheduled a follow-up call for Monday, August 3 at 2 pm. The parties may submit

simultaneous briefs in advance of that call no later than July 30.



       So ordered.

Dated at Bridgeport, Connecticut, this 16th day of July 2020.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 4
